DETAILED ACTION
Applicant’s 06/22/2021 response to the previous 04/23/2021 Office action has been considered and entered.

Upon consideration of said Applicant’s response the Finality of said previous 04/23/2021 Office action is withdrawn and the claims are allowed as set forth below.

This is the First Notice of Allowance of 1-15 claims as amended and/or filed in Applicant’s 12/17/2020 response.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date 04/18/2018 (20180418).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application claims priority to JAPANESE APPLICATION NUMBER 2018-079559 filed on 04/18/2018 (20180418).
Response to Amendments/Arguments
Applicant’s 12/17/2020 amendments to the independent claims and additional 06/22/2021 arguments in support thereof with respect to the rejection of claims as set forth in section 9 of said previous 04/23/2021 Office action have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.

All objections and rejections having been withdrawn, this application is now in condition for allowance.

Allowable Subject Matter
Claims 1-15 are allowed.

The following is an Examiner’s statement of reasons for allowance: 
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

Regarding the independent claim(s), the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:  the closest prior art of US 4799163 A to Wesner; Charles R. in view of US 6273771 B1 to Buckley; George W. et al. (Buckley) and further in view of US 20040006423 A1 to Fujimoto, Hiroaki et al. (Fujimoto) fails to teach or render obvious a heading control device for ship, which causes a ship provided with an outboard motor to sail at a desired heading, the heading control device comprising: a heading generator which outputs a heading command; and a controller which outputs a rudder angle command on the basis of the heading command from the heading generator, sensor group information from a sensor group provided to the ship, and characteristic information from a ship motion characteristic information storage unit, wherein the sensor information comprises a ship speed value and the characteristic information comprises an actual yaw rate with respect to the rudder angle for each ship speed value, or a heading control method for ship, which causes a ship provided with an outboard motor to sail at a desired heading, the heading control method comprising: outputting a rudder angle command on the basis of a heading command set by a heading generator, sensor group information inputted from a sensor group provided to the ship, and ship motion characteristic information stored in a ship motion characteristic information storage unit, wherein the sensor information comprises a ship speed value and the characteristic information comprises an actual yaw rate with respect to the rudder angle for each ship speed value as set forth in the independent claim(s). 

The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (See MPEP § 1302.14 [R-07.2015] Latest Revision January 2018 [R-08.2017]).  Indeed, resort should be had to Applicants 06/22/2021 REMARKS for additional reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art at the time of the invention.  This prior art does not teach or render obvious the claimed invention for at least the reasons set forth above.

US 9676464 B2 to Johnson; Mark is listed on Google Patents as a similar document and is directed to, inter alia determining a nominal vehicle feedback signal based on, inter ala a steering angle.

US 10112648 B2 to Tamura; Norifumi is also listed on Google Patents as a similar document directed to, inter alia an adaptive cruise control in a vehicle under cruise control wherein when the vehicle speed is below a first threshold, the wheel-alignment support controller makes the amount of displacement of the anti-one-side pull steering angle value smaller than that obtained when the vehicle speed is equal to or above the first threshold.

This prior art does not teach or render obvious the claimed invention for at least the reasons set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL L GREENE/Examiner, Art Unit 3665 
20210706                                                                                                                                                                                                    
/BEHRANG BADII/Primary Examiner, Art Unit 3665